Case: 19-60137     Document: 00516112860         Page: 1     Date Filed: 12/01/2021




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                 December 1, 2021
                                  No. 19-60137
                                                                   Lyle W. Cayce
                                Summary Calendar                        Clerk


   Lurvin Modesto Perdomo Rivera; Nelsy Janelly
   Hernandez Perdomo,

                                                                       Petitioners,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                      Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A208 546 201
                             BIA No. A208 546 202


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Lurvin Modesta Perdomo-Rivera is a native and citizen of Honduras
   who filed an application for asylum, withholding of removal, and protection
   under the Convention Against Torture (CAT), designating Nelsy Janelly


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60137        Document: 00516112860             Page: 2      Date Filed: 12/01/2021




                                        No. 19-60137


   Hernandez-Perdomo, her daughter, as a derivative beneficiary. 1                     The
   application sought relief based on membership in a particular social group
   defined as either “widows of police officers in Honduras” or “immediate
   family members of Jose Nelson Hernandez.” 2 An immigration judge (IJ)
   denied relief, and the Board of Immigration Appeals (BIA) dismissed
   Perdomo-Rivera’s ensuing appeal, a decision she petitions this court to
   review.
           We review the BIA’s decision and consider the IJ’s decision only to
   the extent it influenced the BIA. Singh v. Sessions, 880 F.3d 220, 224 (5th
   Cir. 2018).     Whether an alien has demonstrated eligibility for asylum,
   withholding of removal, or CAT relief is a factual determination reviewed for
   substantial evidence. See 8 U.S.C. § 1252(b)(4)(B); Chen v. Gonzales, 470
   F.3d 1131, 1134 (5th Cir. 2006). Under the substantial evidence standard, this
   court may not overturn a factual finding unless the evidence compels a
   contrary result. Zhang v. Gonzalez, 432 F.3d 339, 344 (5th Cir. 2005).
           Substantial evidence supports the BIA’s decision that Perdomo-
   Rivera failed to show that she suffered past persecution or that she had a
   reasonable, well-founded fear of future persecution. She bases her claim of
   past persecution on the cumulative harms she suffered in Honduras. First,
   Perdomo-Rivera points to the murder of her husband. Although this kind of
   harm can constitute persecution, the persecutor must inflict it intending to
   target the asylum applicant, see Kane v. Holder, 581 F.3d 231, 239 (5th Cir.
   2009), and Perdomo-Rivera provided no evidence that her husband’s murder


           1
             Because Perdomo-Rivera is the lead petitioner and her child’s claim for
   immigration relief is derivative of her claim, we will hereinafter refer only to Perdomo-
   Rivera unless otherwise specified.
           2
            Jose Nelson Hernandez is Perdomo-Rivera’s husband and Hernandez-
   Perdomo’s father.




                                              2
Case: 19-60137       Document: 00516112860          Page: 3   Date Filed: 12/01/2021




                                     No. 19-60137


   was aimed at injuring her. Second, Rivera points to the presence of several
   trucks, without licenses plates, lingering at her husband’s funeral, following
   her, and parking in front of her home. But Perdomo-Rivera also testified that
   the individuals in these trucks never verbally threatened nor physically
   harmed her. The record does not compel the conclusion that Perdomo-
   Rivera suffered persecution. See Gjetani v. Barr, 968 F.3d 393, 397 (5th Cir.
   2020).
            As for fear of future persecution, Perdomo-Rivera theorizes that, if
   she returns to Honduras she will continue to be persecuted at the hands of
   her husband’s murderers. She does not point to anything in the record,
   however, indicating that she will be harmed beyond the generalized
   harassment she previously experienced in Honduras. Accordingly, the BIA’s
   decision that Rivera failed to establish a well-founded fear of future
   persecution was supported by substantial evidence. See Zhang, 432 F.3d at
   344.
            Given that Perdomo-Rivera fails to satisfy the less-stringent asylum
   standard, she cannot meet the standard for withholding of removal. See
   Orellana-Monson v. Holder, 685 F.3d 511, 518 (5th Cir. 2012). Perdomo-
   Rivera has likewise not shown that the record compels a conclusion it is more
   likely than not she will be tortured if returned to Honduras. See Efe v.
   Ashcroft, 293 F.3d 899, 903 (5th Cir. 2002). Consequently, her CAT claim is
   unavailing. See id. Her failure to establish eligibility for asylum, withholding
   of removal, and CAT relief necessarily defeats her child’s claim for
   immigration relief, which is derivative of her claim.
            Based on the foregoing, the petition for review is DENIED.




                                          3